DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 5-8, 16-17 and 18-21 have been considered but are not persuasive. No claims are believed to be allowable.
Applicants’ argument with respect to sealing about a rotational axis and the seal extending around rotational axis is not persuasive since the reference of Dale shows a first embodiment that has the seal mounted perpendicular to the rotational axis, paragraphs 0001-00048 teach that the seal can be oriented along and around rotational axis (see paragraph 0011, 0013, 0014, 0016-0018 and 0048). When the seal has a radial component of movement the seal must be mounted along the rotational axis of the rotating surface and the springs create the radial component of movement. The reference of Dale teaches the seal base circumscribing the annular array of the seal shoes. 

    PNG
    media_image1.png
    246
    374
    media_image1.png
    Greyscale


Applicants argument that the examiners’ interpretation is inconsistent with disclosure of Dale is not persuasive in view of rejection below and also that the shoe is 106, housing is 150 and the base 121 is the element that is outside of the spring elements having 104 (see figure 4 and description of figure 4 in Dale).
Applicants argument with regard to figure 2 is also not persuasive since applicant is read the Dale reference with only one figure which is figure 2 but the reference of Dale teaches seal assembly in figures 1-6. Furthermore applicant solely relies on figures 2-3 and 6 and ignores the disclosure of Dale in figures 4-5.
Applicants argument with regard to Dale does not teaching “the plurality of seal shoes arranged circumferentially…end and “a seal base…surfaces is not persuasive since the claims of Dale state that the seal having a movement of the seal is directly parallel to the axis of rotation (e.g. claim 15 of Dale) and also the movement of the seal also having a radial component (e.g. see claim 16 of Dale). This provides that the seal shoes are provided annularly around 120 to provide radial component of movement. 
Applicants’ argument with regard to claims 9-13 and 15 are not persuasive in view of the interpretation below and answer to arguments provided above. Applicants has not claimed any particular size of the first inner and second inner radial seal bases that have the straight linear sectional geometry. The reference of Dale teaches an entirety of the first inner seal base surface has a straight linear sectional geometry when viewed in a plane parallel with and coincident with the centerline and where an entirety of the second inner radial seal base surface has a straight linear sectional geometry when viewed in the plane parallel with and coincident with the 

    PNG
    media_image2.png
    246
    365
    media_image2.png
    Greyscale

Applicants argument with regard to Dale does not teaching “the plurality of seal shoes arranged circumferentially…end and “a seal base…surfaces is not persuasive since the claims of Dale state that the seal having a movement of the seal is directly parallel to the axis of rotation (e.g. claim 15 of Dale) and also the movement of the seal also having a radial component (e.g. see claim 16 of Dale). This provides that the seal shoes are provided annularly around 120 to provide radial component of movement. 
Applicants’ argument with regard to thickness and length relationship is not persuasive since this is taught by Dale.
Applicants’ argument with regard to figure 6 is not persuasive since this would only produce movement in only one directions but as state in claims that there is a configuration of the invention that would produce different directional movement (axial and radial, see claims 15 and 16 of Dale, respectively).

Applicants’ argument with regard to the reference of Dale not showing the plurality of seal shoes circumferentially around an axial centerline in an annular array is not persuasive since the rotating surface is a radial surface and the seal extends along a centerline of the rotating surface.
Applicants’ argument directed to the rejection based on Dale and Flower are not persuasive since the references teach all the limitation of the claims.
Applicants argument that the combination of Dale ‘20160069269 and Oh fail to teach a seal base circumscribing the annular array of the seal shoes is not persuasive since this is taught by Dale ‘269 (see figures 2-3 and description of figure 2-3 of Dale ‘269).
Applicant’s argument with regard to “an airgap is defined…elements is not persuasive since this is also taught by Dale, an air gap exist between spring elements 64 and inner surface of element 48 (e.g. see figure 4 and description of 48 and 64 of Dale ‘269).
Applicants’ argument with regard to “an air passage…spring elements” is not persuasive since this is taught by Dale, an air passage exist between spring elements 64 and inner surface of element 48 (e.g. see figure 4 and description what is considered to be the base surface and spring element in the rejection below).
Applicants’ with regard to figure 2 and figure 6 of Dale is addressed above and applies to rejections based on Dale and Flower. It is noted again that examiner is not considering the housing 150 as structure of the seal assembly, the housing 150 is what receives the seal assembly.

Even if applicant believes that Dale does not show the plurality of seal shoes circumferentially around an axial centerline in an annular array, this is taught by Oh.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, 9-12, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dale (US. 20130259660A1).
Dale (figures 4-5, where the axis or axial centerline of the shaft goes into the drawing page and similar structure as example of surfaces by arrows in figure 2) discloses a non-contact seal assembly, comprising: a plurality of seal shoes arranged about circumferentially around an axial centerline in an annular array (see claims10-11), the seal shoes (figures 4-5, which shows that the shoe is placed around rotational surface and the axial centerline extends into the page) including a first seal shoe extending axially along the centerline between a first shoe end and a second shoe end, a seal base circumscribing the annular array of the seal shoe, the seal base comprising first (B, figure below), second (A, figure below) and third inner (C, figure below) radial seal base surfaces where the third inner radial seal base surface is axially between the first and second inner radial seal base surfaces and is radially proximate the centerline with respect to the radially distal first and second inner radial seal base surfaces; and a plurality of spring elements, each of the spring elements radially distal from and connecting to a respective one of 
The first inner seal base surface and the second inner seal base surface have straight linear sectional geometry when view in a plane parallel with and coincident with the centerline (see figure above in the response to arguments section or paragraph 04).
 

    PNG
    media_image3.png
    277
    334
    media_image3.png
    Greyscale

Additional figure to interpret the straight linear surface:

    PNG
    media_image2.png
    246
    365
    media_image2.png
    Greyscale

The first seal shoe extends circumferentially, at the first shoe end, between a first shoe side and a second shoe side for a seal shoe length (e.g. the seal shoe having a seal shoe length between a first shoe side and a second shoe side). The seal shoes collectively form a substantially annular end surface at the second shoe end (figures, the shoe end 106 having an annular end surface).
The seal base comprises a unitary body that defines each of the first, the second and the third radial seal base surfaces (the seal base having A, B and C are form as monolithic member). 
The seal base comprises a monolithic body that carries the first, the second and the third inner radial base surfaces (the seal base having A, B and C is monolithic). An assembly for rotational equipment with an axial centerline (figures 1-6), the assembly comprising a stator structure (paragraph 0018), rotor structure (paragraph 0018) and the seal assembly as claimed above.
The seal base is radially adjacent to and connected to the stator structure (figure 1, the seal assembly of figures is mounted to a static housing of turbine shown in figure 1).
Applicants’ argument with regard to void or air gap is not persuasive since this is taught by Dale in figures 4-5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dale ‘2013 in view of Flower (e.g. 5090710).
Dale discloses the invention as claimed above but fails to disclose an entirety of the portion of the second inner radial seal base surface that contacts the second ring structure has a straight linear sectional geometry when view in a plane parallel and coincident with the .


    PNG
    media_image4.png
    234
    721
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    259
    266
    media_image5.png
    Greyscale

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dale ‘2013. 
Dale discloses the claimed invention except for the seal assembly comprises nickel alloy or one of cobalt alloy or aluminum.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the seal assembly comprise a nickel alloy or one of aluminum or cobalt alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Evidence can be found to other patents issued to United Technologies.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dale ‘2013 and Flower.
Dale and Flower disclose the claimed invention except for the seal assembly comprises nickel alloy or one of cobalt alloy or aluminum.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the seal assembly comprise a nickel alloy or one of aluminum or cobalt alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the .
Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dale ‘2013 and in view of Oh et al (US 7193836). 
Dale discloses the invention as claimed above but fails to disclose an entirety of the portions of the first inner radial seal base surface and the second inner radial seal base surface that contacts the first ring structure and the second ring structure, respectively, have a straight linear sectional geometry when view in a plane parallel and coincident with the centerline. Oh discloses an integral structure to retain sealing member(s), a first ring structure (e.g. end of 48) is formed integral with a base and a second ring structure (e.g. 44) is flush with a second inner radial surface (surface contacted by outer surface of 44) of the base (figure 2 or 3). Oh further teaches a base having a first inner radial base surface, (e.g. base surface of 64 contacting 60), a second inner radial base surface (e.g. base surface of 62 contacting 60), a third inner radial base surface (e.g. surface opposite 22) between the first and second inner radial base surface, a first ring structure (e.g. 62), a second ring structure (e.g. 64) and the first inner radial base surface and the second inner radial base surface are straight linear sectional geometry when view in a plane parallel and coincident with the centerline and the first and second ring structure contact the first and second inner radial base surfaces, respectively (e.g. figures 4-5). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first and second inner radial seal base surfaces and the first and second ring structure to be linearly fitted as taught by Oh, since providing different retention structure is considered art equivalent and have plurality of rings that hold the seal in between makes assembly easier (e.g. see examples shown in figures 2-5 in Oh).
Claims 1, 5, 7-13, 15, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dale et al (US. 201600069269A1) and Oh (US. 7,193,836).
Dale ‘2016 discloses a non-contact seal assembly, comprising: a plurality of seal shoes arranged about a centerline in an annular array (e.g. shoes 62), the seal shoes including a first seal shoe extending axially along the centerline between a first shoe end and a second shoe end; a seal base (e.g. 52) circumscribing the annular array of the seal shoe, the seal base comprising first (B, figure below), second (A, figure below) and third inner (C, figure below) radial seal base surfaces where the third inner radial seal base surface is axially between the first and second inner radial seal base surfaces; and a plurality of spring elements (e.g. 64), each of the spring elements radially distal from and connecting to a respective one of the seal shoes and radially proximate the third inner radial seal base surface (figures show all the limitations). The non-contact seal assembly further comprising a first ring structure (e.g. 54) configured and arranged to at least one of position, support or mount to a secondary seal device (e.g. 50), the first ring structure radially adjacent and engaged with the first inner radial seal base surface (see figure below, the first ring structure 54 contacts the first radial base surface B). The first ring structure comprises an annular full hoop body (e.g. figures). The third inner radial seal base surface being radially proximate the centerline with respect to the radially distal first and second inner radial seal base surfaces (figure below). The first inner radial seal base surface (e.g. A) has a straight linear sectional geometry when view in a plane parallel and coincident with the centerline (see surface of the first ring structure near A).
Regarding claim 5: The seal assembly comprises nickel alloy.
Regarding claim 7: The first seal shoe extends circumferentially, at the first shoe end, between a first shoe side and a second shoe side for a seal shoe length (figures).

Regarding claim 9: Dale ‘2016 discloses a non-contact seal assembly, comprising: a plurality of seal shoes arranged about a centerline in an annular array, the seal shoes including a first seal shoe extending axially along the centerline between a first shoe end and a second shoe end; a seal base circumscribing the annular array of the seal shoes; and a plurality of spring elements, each of the spring elements radially between and connecting a respective one of the seal shoes with the seal base, where the seal base comprises first, second and third inner radial seal base (see rejection of claim 1 above) surfaces where the third inner radial seal base surface is axially between the first and second inner radial seal base surfaces and is radially proximate the centerline with respect to the radially distal first and second inner radial seal base surfaces (figure below) and where each of the spring elements is radially distal from the third inner radial seal base surface (figures).
Regarding claims 10-11: The non-contact seal assembly further comprising a secondary seal device support ring radially adjacent to and engaged with the first inner radial seal base surface, where the secondary seal device support ring is radially proximate to the first inner radial seal base surface. The non-contact seal assembly further comprising a first ring structure configured and arranged to at least one of position, support or mount to a secondary seal device axially separated from the seal base and radially adjacent to the first seal shoe end at a proximate end and at a radially distal end is adjacent to and engaged with the first inner radial seal base surface. See rejections of claims above

Regarding claim 15: The first seal shoe extends circumferentially, at the first shoe end, between a first shoe side and a second shoe side for a seal shoe length. See rejection of claims above.
Regarding claim 20: The seal base comprises a single unitary body that defines the first, the second and the third inner radial seal base surfaces.
Regarding claim 22: The second inner radial seal base surface has a straight linear cross-sectional geometry when view in a plane parallel and coincident with the centerline (see figure below).

    PNG
    media_image6.png
    555
    521
    media_image6.png
    Greyscale

It is noted that the first inner radial base surface is away from the centerline relative to the third inner radial base surface. Reference of Oh teaches that an integral piece element can be made into multiple piece element and mounted to the same configuration as a first ring structure on a first inner radial base surface.
Dale ‘2016 discloses the invention as claimed above but fails to disclose the second inner radial base surface is straight linear geometry when viewed in a plane parallel and coincident with the centerline and is away from the centerline relative to the third inner radial base surface and a second ring structure that is engaged with the second inner radial seal base surface. Oh discloses an integral structure to retain sealing member(s), a first ring structure (e.g. end of 48) is formed integral with a base and a second ring structure (e.g. 44) is flush with a second inner radial surface (surface contacted by outer surface of 44) of the base (figure 2 or 3). Oh further teaches a base having a first inner radial base surface, (e.g. base surface of 64 contacting 60), a second inner radial base surface (e.g. base surface of 62 contacting 60), a third inner radial base surface (e.g. surface opposite 22) between the first and second inner radial base surface, a first ring structure (e.g. 62), a second ring structure (e.g. 64) and the first inner radial base surface and the second inner radial base surface are straight linear sectional geometry when view in a plane parallel and coincident with the centerline and the first and second ring structure contact the first and second inner radial base surfaces, respectively (e.g. figures 4-5). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first and second inner radial seal base surfaces and the first and second ring structure to be linearly fitted as taught by Oh, since providing different retention structure is considered art equivalent and have plurality of rings that hold the seal in between makes assembly easier (e.g. see examples shown in figures 2-5 in Oh).
Claim 1, 5-31, 15-17, 19-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dale ‘2013 and Oh (see rejection above).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the non-contact seal assembly of Dale to be oriented annularly around rotating shaft as taught by Oh, to provide sealing between entire rotary shaft and the shaft seal assembly (see reference of Oh). 
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dale ‘2016 and Oh and in further view of Wright (US. 6308957). 
Dale ‘2016 and Oh discloses the invention as claimed above but fails to disclose the axial width of the second ring structure along the centerline is less than an axial width of the second inner radial seal base surface along the centerline. Wright teaches that a mounting ring is of smaller thickness than a surface the ring is mounted thereto. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the thickness of first and second ring structures of Dale and Oh to have a thickness smaller than the surface it is mounted to as taught by Wright, to provide no interference for the seal assembly when being mounted in a housing (inherent so the back surface of the ring structures do not contact where one is going to mount ring to).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dale ‘2016 and Oh. This also applies to the rejection in paragraph 16.
Dale ‘2016 and Oh disclose the claimed invention except for the seal assembly comprises nickel alloy or one of cobalt alloy or aluminum.  It would have been obvious to one having .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675